193 F.2d 874
STORY,v.HUNTER.
No. 4373.
United States Court of Appeals Tenth Circuit.
Jan. 9, 1952.Writ of Certiorari Denied March 31, 1952.

Roy L. Story, pro se.
Lester Luther, U.S. Atty., Eugene W. Davis and Malcolm Miller, Assts.  U.S. Atty., all of Topeka, Kan., for appellee.
Before PHILLIPS, Chief Judge, and HUXMAN and PICKETT, Circuit Judges.
PER CURIAM.


1
This is an appeal from an order discharging a writ of habeas corpus.


2
All of the issues presented have been adjudged adversely to the petitioner on prior applications for writs of habeas corpus.  See Wallace v. Hunter, 10 Cir., 149 F.2d 59; Story v. Hunter, 10 Cir., 158 F.2d 825; and Story v. Hunter, No. 1571, D.C. Kan., order entered March 21, 1951.


3
Under 28 U.S.C.A. 2244, the trial court was not required to entertain the application.


4
Moreover, it appeared that the petitioner had applied for and had been denied relief under 28 U.S.C.A. 2255, and the application contained no allegations making it appear that the remedy by motion under Sec. 2255 was inadequate or ineffective to test the legality of his detention.


5
Affirmed.